Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 01/21/2020.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 17 are directed to non-statutory subject matter.

Claims 4 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claims 4 and 17 are rejected because it recites a non-transitory computer-readable medium and the broadest reasonable interpretation that the office is obliged to give typically covers forms of non-transitory tangible medium and transitory propagating signals per se. See MPEP 2111.01; See also Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Jan. 26, 2010. Furthermore, Applicant’s specifications do not explicitly exclude the propagated signals or carrier waves. The closest to a definition that is found in Applicant’s Specifications is on para. 54 where it states, in relevant part, “non-transitory and/or tangible media, such as . . . any other machine readable storage medium. This language is broad enough to cover signals and/or carrier waves. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “and causing, by the processor, the action to retrieve data to be defined to include”. This clause either includes two verbs or has antecedent basis issue arising from “the action to retrieve data to be defined”. Either way, the improper clause causes ambiguity. Examiner requests clarification. Claim 5 also includes this ambiguity and is similarly rejected.
Claim 9 states that receiving a first signal comprises: causing an operation tracking screen to be presented on a display where a graphical control element is configured to receive a value. And, “by the processor via the graphical control element”, receive the first signal. Examiner is confused as to how a first signal can create a display of a graphical control element that is required to receive the first signal 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ullman et al. (US 20070282713; “Couris” hereinafter).
As per claim 1, rejection for claim 1 is incorporated and further Ullman discloses A method for producing an action to retrieve data from an external data source, the method comprising: 
causing, by a processor, an object to be defined to reference at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]) that: 
is defined in the external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in a database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]); 
and causing, by the processor, the action to retrieve data to be defined (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]) to include: an identification of the external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), 
an identification of an input parameter for the action to retrieve data,  wherein the input parameter references at least one of the at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), 
and an identification of an output parameter for the action to retrieve data, wherein a name of the object is a value for the output parameter (Ullman [0060: “Each request to the Inventory Ferret identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]), 
wherein: the processor is configured to operate a customer relationship management system having the database subsystem and a business process subsystem (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), and the action to retrieve data is associated with a sequence of operations to be processed by the business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.])).

As per claim 2, rejection for claim 1 is incorporated and further Ullman discloses The method of claim 1, wherein the database subsystem comprises a multitenant database (Ullman [See figure 3 and para. 28 where “thin-clients” are illustrated.]).

As per claim 4, Ullman discloses A non-transitory computer-readable medium storing computer code for producing an action to retrieve data from an external data source, the computer code including instructions to cause a processor to: 
cause an object to be defined to reference at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]) that: 
is defined in the external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in a database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]; [0095 and 0094: Describing use of classifications and identifiers which are passed by reference. “Manufacturer standard idealized product classes and third party reference units are often identified by their own text labels or codes (hereinafter, "identifiers") that may be used by an inventory system as virtual keys to the corresponding sets of information that may be stored therein.”]); 
and cause the action to retrieve data to be defined to include: an identification of the external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of an input parameter for the action to retrieve data, wherein the input parameter references at least one of the at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), 
and an identification of an output parameter for the action to retrieve data, wherein a name of the object is a value for the output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.), wherein: 
the processor is configured to operate a customer relationship management system having the database subsystem and a business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]), and the action to retrieve data is associated with a sequence of operations to be processed by the business process subsystem (Ullman [0068: Where actions above such as query and data retrieval are associated with various services such as import service, definition service, management system all of which are part of a system and subsystem.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]).

As per claim 5, Ullman discloses A system for producing an action to retrieve data from an external data source, the system comprising:
a memory configured to store an object, an action, an input parameter for the action (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), an output parameter for the action (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the , computer code including instructions to cause a processor to operate a customer relationship management system having a database subsystem and a business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]), and a sequence of operations, associated with the action, to be processed by the business process subsystem (Ullman [0068: Where actions above such as query and data retrieval are associated with various services such as import service, definition service, management system all of which are part of a system and subsystem.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]); and
the processor configured to:
cause the object to be defined to reference at least one attribute that: is defined in the external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in the database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]; [0095 and 0094: Describing use of classifications and identifiers which are passed by reference. “Manufacturer standard idealized product classes and third party reference units are often identified by their own text labels or codes (hereinafter, "identifiers") that may be used by an inventory system as virtual keys to the corresponding sets of information that may be stored therein.”]); 
and cause the action to retrieve data to be defined to include: an identification of the external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of the input parameter for the action to retrieve data, wherein the input parameter references at least one of the at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), and an identification of the output parameter for the action to retrieve data, wherein a name of the object is a value for the output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.]).

As per claim 6, rejection for claim 1 is incorporated and further Ullman discloses The system of claim 5, wherein the database subsystem comprises a multitenant database (Ullman [See figure 3 and para. 28 where “thin-clients” are illustrated.]).

As per claim 7, Ullman discloses A method for retrieving data from an external data source, the method comprising: 
receiving, by a processor, a first signal (Ullman [0073: Search signal is similar to first signal.]), wherein: 
the first signal indicates a value for a first input parameter for a first action to retrieve first data from a first external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]), 
and a definition of the first action includes: 
an identification of the first external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), 
an identification of a first output parameter for the first action, wherein a name of a first object is a value for the first output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.), the first object defined to reference at least one first attribute that: 
is defined in the first external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), 
lacks being defined in a database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value , 
and an identification of the first input parameter, wherein the first input parameter references at least one of the at least one first attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]); 
causing, by the processor in response to a receipt of the first signal, a first query to be sent to the first external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” See above for first external data source.]), wherein the first query references: 
an information from the definition of the first action, and the value for the first input parameter (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by providing some of the vehicle data that may be derived from its Vehicle Identification Number (VIN).”]);
and receiving, by the processor in response to the first query, the first data, wherein at least one value for the first data is associated with the at least one first attribute (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the , wherein: 
the processor is configured to operate a customer relationship management system having the database subsystem and a business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]), and the first action is associated with a sequence of operations to be processed by the business process subsystem (Ullman [0068: Where actions above such as query and data retrieval are associated with various services such as import service, definition service, management system all of which are part of a system and subsystem.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]).

As per claim 8, rejection for claim 7 is incorporated and further Ullman discloses The method of claim 7, wherein the database subsystem comprises a multitenant database (Ullman [See figure 3 and para. 28 where “thin-clients” are illustrated.]).

As per claim 9, rejection for claim 7 is incorporated and further Ullman discloses The method of claim 7, wherein the receiving the first signal comprises: causing, by the processor, an operation tracking screen to be presented on a display of a user device, wherein the operation tracking screen has a graphical control element configured to receive the value for the first input parameter; and receiving, by the processor via the graphical control element, the first signal (Ullman [0056: Describes a .

10, rejection for claim 7 is incorporated and further Ullman discloses The method of claim 7, further comprising:
receiving, by the processor, a second signal, wherein the second signal is configured to cause the first action to be initiated (Ullman [0056: Describes a GUI that allows users to “create, read, update, and delete” information. See rejection of claim 7 for input parameters. Where the graphical representation of the action are selected similar to applicant’s disclosure of “second signal” found in figure 5.]); and
retrieving, by the processor in response to a receipt of the second signal, the information from the definition of the first action, wherein the information includes at least the identification of the first external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), the identification of the first output parameter, the name of the first object (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier, or the name as claimed, along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.]), and the identification of the first input parameter (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]).

As per claim 11, rejection for claim 7 is incorporated and further Ullman discloses The method of claim 7, further comprising causing, by the processor in response to a receipt of the first data, the first data to be presented (Ullman [See figure 4 where data is presented.]).

As per claim 12, rejection for claim 11 is incorporated and further Ullman discloses The method of claim 11, wherein the causing the first data to be presented comprises:
causing, by the processor, an operation tracking screen to be presented on a display of a user device; and causing, by the processor, the first data to be presented on the operation tracking screen (Ullman [See figure 4 where data is presented on a screen.]).

As per claim 13, rejection for claim 7 is incorporated and further Ullman discloses The method of claim 7, further comprising:
retrieving, by the processor in response to a receipt of the first data, a value of the at least one value for the first data;
causing, by the processor in response to a retrieval of the value of the at least one value for the first data, a second query to be sent to a second external data source (Ullman [0121: Describing multiple queries required to retrieve final result illustrating first and second queries.]; [See figure 1 where various data sources are illustrated, i.e. labels 138, 136, 134, 140, etc.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110.” Logic and sequence of filtering illustrates multiple levels of queries directed to various sources.] wherein sources include database source (figure 1 labels 138, 136, 134, 140, etc.), venue, and dealership local information (i.e. figure 1 label 114 from Ullman)), wherein the second query references:
an information from a definition of a second action to retrieve second data from the second external data source, the second action defined to include: an identification of the second external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of a second output parameter for the second action, wherein a name of a second object is a value for the second output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.]), 
the second object defined to reference at least one second attribute that: is defined in the second external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in the database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has the data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]; [0095 and 0094: Describing use of classifications and identifiers which are passed by reference. “Manufacturer standard idealized product classes and third party reference units are often identified by their own text labels or codes (hereinafter, , 
and an identification of a second input parameter for the second action, wherein the second input parameter references at least one of the at least one second attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), and a value for the second input parameter, wherein the value of the at least one value for the first data is the value for the second input parameter (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by providing some of the vehicle data that may be derived from its Vehicle Identification Number (VIN).”]); and receiving, by the processor in response to the second query, the second data, wherein the second action is associated with the sequence of operations (Ullman [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]).

As per claim 14, rejection for claim 13 is incorporated and further Ullman discloses The method of claim 13, wherein the second external data source is the first external data source (Ullman [See figure 1 labels 112 and 114.]).

As per claim 15, rejection for claim 13 is incorporated and further Ullman discloses The method of claim 13, further comprising causing, by the processor in response to a receipt of the second data, the second data to be presented (Ullman [0056: Describes a GUI that allows users to “create, read, update, and delete” information.]).

As per claim 16, rejection for claim 15 is incorporated and further Ullman discloses The method of claim 15, wherein the causing the second data to be presented comprises: causing, by the processor, an operation tracking screen to be presented on a display of a user device; and causing, by the processor, the second data to be presented on the operation tracking screen (Ullman [See figure 4 where data is presented on a screen.]).

As per claim 17, Ullman discloses A non-transitory computer-readable medium storing computer code for retrieving data from an external data source, the computer code including instructions to cause a processor to: receive a signal (Ullman [0073: Search signal is similar to first signal.]), wherein: 
the signal indicates a value for an input parameter for an action to retrieve the data from the external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]), 
and a definition of the action includes: an identification of the external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of an output parameter for the action, wherein a name of an object is a value for the output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.), 
the object defined to reference at least one attribute that: is defined in the external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in a database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]; [0095 and 0094: Describing use of classifications and identifiers which are passed by reference. “Manufacturer standard idealized product classes and third party reference units are often identified by their own text labels or codes (hereinafter, "identifiers") that may be used by an inventory system as virtual keys to the corresponding sets of information that may be stored therein.”]), 
and an identification of the input parameter, wherein the input parameter references at least one of the at least one attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]);
cause, in response to a receipt of the signal, a query to be sent to the external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” See above for first external data source.]), 
wherein the query references: an information from the definition of the action, and the value for the input parameter (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 ; and
receive, in response to the query, the data, wherein at least one value for the data is associated with the at least one attribute (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by providing some of the vehicle data that may be derived from its Vehicle Identification Number (VIN).” Where vehicle data is the first data and the associated retrieved data is the first attribute and value pair.]), wherein:
the processor is configured to operate a customer relationship management system having the database subsystem and a business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]), and
the action is associated with a sequence of operations to be processed by the business process subsystem (Ullman [0068: Where actions above such as query and data retrieval are associated with various services such as import service, definition service, management system all of which are part of a system and subsystem.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]).

As per claim 18, Ullman discloses A system for retrieving data from an external data source, the system comprising:
a memory configured to store a signal, a first action, a first input parameter for the first action, a first output parameter for the first action, a first object, computer code including instructions to cause a processor to operate a customer relationship management system having a database subsystem and a business process subsystem (Ullman [See figure 3 where systems and subsystems are presented.]), and a sequence of operations, associated with the first action, to be processed by the business process subsystem (Ullman [0068: Where actions above such as query and data retrieval are associated with various services such as import service, definition service, management system all of which are part of a system and subsystem.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]); and
the processor configured to:
receive the signal (Ullman [0073: Search signal is similar to first signal.]), wherein: the signal indicates a value for the first input parameter for the first action to retrieve first data from a first external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.”]), 
and a definition of the first action includes: an identification of the first external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of the first output parameter for the first action, wherein a name of the first object is a value for the first output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.), 
the first object defined to reference at least one first attribute that: is defined in the first external data source parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with , lacks being defined in the database subsystem (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), and has a data type to be passed by reference rather than by value (Ullman [0073: Describes search parameters which includes data type that is passed by reference. Such parameter is illustrated as “new” and “used” vehicles on paragraph 0078.]; [0095 and 0094: Describing use of classifications and identifiers which are passed by reference. “Manufacturer standard idealized product classes and third party reference units are often identified by their own text labels or codes (hereinafter, "identifiers") that may be used by an inventory system as virtual keys to the corresponding sets of information that may be stored therein.”]), 
and an identification of the first input parameter, wherein the first input parameter references at least one of the at least one first attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]); 
cause, in response to a receipt of the signal, a first query to be sent to the first external data source (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” See above for first external data source.]), wherein the first query references: an information from the definition of the first action, and the value for the first input parameter (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by ; and receive, in response to the first query, the first data, wherein at least one value for the first data is associated with the at least one first attribute (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by providing some of the vehicle data that may be derived from its Vehicle Identification Number (VIN).” Where vehicle data is the first data and the associated retrieved data is the first attribute and value pair.]).

As per claim 19, rejection for claim 18 is incorporated and further Ullman discloses The system of claim 18, wherein the database subsystem comprises a multitenant database (Ullman [See figure 3 and para. 28 where “thin-clients” are illustrated.]).

As per claim 20, rejection for claim 18 is incorporated and further Ullman discloses The system of claim 18, wherein: the memory is further configured to store a second action, a second input parameter for the second action (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), a second output parameter for the second action, and a second object (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.]); and the processor is further configured to: retrieve, in response to a receipt of the first data, a value of the at least one value for the first data (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory ; 
cause, in response to a retrieval of the value of the at least one value for the first data, a second query to be sent to a second external data source (Ullman [0121: Describing multiple queries required to retrieve final result illustrating first and second queries.]; [See figure 1 where various data sources are illustrated, i.e. labels 138, 136, 134, 140, etc.]; [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110.” Logic and sequence of filtering illustrates multiple levels of queries directed to various sources.] wherein sources include database source (figure 1 labels 138, 136, 134, 140, etc.), venue, and dealership local information (i.e. figure 1 label 114 from Ullman)), wherein the second query references: an information from a definition of the second action to retrieve second data from the second external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), the second action defined to include: 
an identification of the second external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), an identification of the second output parameter for the second action, wherein a name of the second object is a value for the second output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]; [0088: Also see for implementation of the “augmentation manager”.]), 
the second object defined to reference at least one second attribute that: is defined in the second external data source (Ullman [0068: Discusses “Inventory Definition Service” that includes definitions to attributes associated with VIN numbers. Also, see figure 2 labels 212 and 228.]), lacks being defined in the database subsystem, and has the data type to be passed by reference rather than by value (Ullman [0078: “Although, for example, the same new Jaguar vehicle 108 may be marketed on both the manufacturer-sponsored "www.WyomingJaguar.com" website venue 120 and Cody's own dealership-sponsored "www.CodysCarRanch.com" website venue 120, a field value from one or more of its vehicle data records 110 may be appropriate for the Jaguar website venue 120 but not for the Cody's Car Ranch website venue 120.” This para. Illustrating multiple subsystems.]), 
and an identification of the second input parameter for the second action, wherein the second input parameter references at least one of the at least one second attribute (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]), and a value for the second input parameter, wherein the value of the at least one value for the first data is the value for the second input parameter (Ullman [0068: “In the illustrative embodiment a VinDecoder Web Service 230 may support both the Inventory Import Service 208 and the Inventory Definition Service 228 by providing some of the vehicle data that may be derived from its Vehicle Identification Number (VIN).”]); and receive, in response to the second query, the second data, wherein the second action is associated with the sequence of operations (Ullman [0169: “The rules engine 142 may be incorporated within the system 100 to support the Inventory Definition Service 228 to help identify the appropriate logic and sequence by which to filter data for a vehicle 110”. Describing sequence of operations.]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ullman and further in view of Couris et al. (US 20160117087; “Couris” hereinafter).
As per claim 3, rejection for claim 1 is incorporated and further Ullman discloses The method of claim 1, wherein the causing the action to retrieve data to be defined comprises: causing, by the processor, an operation tracking design screen to be presented on a display of a user device, wherein: the operation tracking design screen includes a first screen area and a second screen area, the first screen area is a canvas graphical user interface (Ullman [0056: Describes a GUI that allows users to “create, read, update, and delete” information.]), 
and the second screen area includes a graphical control element configured to cause, in response to being selected, a graphical representation to appear in the first screen area, the graphical control element being associated with the action to retrieve data; 
receiving, by the processor, a first signal, wherein the first signal indicates a selection of the graphical control element; causing, by the processor in response to a receipt of the first signal, the graphical representation to appear in the first screen area; 
receiving, by the processor, a second signal, wherein the second signal indicates a selection of the graphical representation; causing, by the processor in response to a receipt of the second signal, a user interface to be presented on the display; 
and receiving, by the processor via the user interface, a third signal, wherein the third signal indicates: the identification of the external data source (Ullman [0073: Venue and dealer info is similar to data source. "A minimal requirement is that a system venue identifier be provided with every query.”]; [See figure 3 where “Source” is external data source. See also paras. 77-78 where external sources are illustrated.]), the identification of the input parameter (Ullman [0073: “Query criteria are supplied by an Inventory Search Specification that wraps the venue identifier and other allowable search parameters.” Where parameters are used to retrieve attributes.]; [0069: Describes use of Inventory Definition Service that uses data mappings to reference other data.]; [See figure 4 where attributes are illustrated in the table.]), and the identification of the output parameter (Ullman [0060: “Each request to the Inventory Ferret 214 may contain an identifier for the type of output desired and the hosting venue's 120 system 100 identifier along with any optional configuration and search parameters.”]).
Even though Ullman teaches display areas, it does not explicitly teach, however, Couris in an analogous art teaches:
and the second screen area includes a graphical control element configured to cause, in response to being selected, a graphical representation to appear in the first screen area, the graphical control element being associated with the action to retrieve data (Couris [See figure 10 where graphical control element (4100, 412, 422, 720, 730) and graphical representation (1010) are illustrated. See below for detail.]); 
receiving, by the processor, a first signal, wherein the first signal indicates a selection of the graphical control element; causing, by the processor in response to a receipt of the first signal, the graphical representation to appear in the first screen area (Couris [0030: “Upon selection or otherwise activating the new job operation, a list of a plurality of different job types can be presented.” . . . “In accordance with one interaction, a user can select a job type from amongst the plurality and add it to the workspace, for example by dragging and dropping the job type onto the workspace.” Where new jobs can be created by using the dragging feature onto a screen area.]); 
receiving, by the processor, a second signal, wherein the second signal indicates a selection of the graphical representation; causing, by the processor in response to a receipt of the second signal, a user interface to be presented on the display (Couris [0047: “Upon selection of the representation of the new job 1010, dialog box 1020 is presented.” Where second signal is the signal sent to notify selection of “the representation”.]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical user interface module of Couris into the GUI of Ullman to produce an expected result of using graphical representations to perform certain data retrieval functions. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a tool to glean valuable insight on data (Couris [0001]).

Conclusion

Igguiden et al. (US 7289611) – Describes use of GUI to modify configuration of a device.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 12/02/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156